DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on December 8, 2021 has been entered.
Claims 1, 11 and 20 have been amended.
Claims 1-6, 8-14 and 16-20 have been examined and are pending.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants have argued that the cited art fails to teach the amended feature of "loading, by the core agent, the first tenant and the second tenant such that the first tenant and the second tenant each have respective isolated class loaders that do not conflict with one another or the Java application;" as recited by independent claim 1 (Remarks, page 9). Specifically, Applicants argued:
"The claims have been amended to clarify that the claimed "core agent" "loads . .. the
first tenant and the second tenant such that the first tenant and the second tenant each have
respective isolated class loaders that do not conflict with one another or the Java application" (emphasis added). Christopher, as cited of page 5 of the Office Action, appears to merely teach designating a bootstrap classloader 418 as a parent classloader for a) tenant classloaders 402A and 402B and b) a container classloader 404 so as to prevent tenants 110 from loading classes through the system classloader 414 and/or the extension classloader 416. See Christopher, col. 17, 11. 18-28. Christopher appears to describe this teaching with respect to preventing resource starvation among tenants, not preventing conflicts among tenants. See Christopher, Abstract. That is, it does not appear that Christopher addresses one tenant's class loader causing conflicts with another tenant's or a Java application. Notably, Christopher mentions prevention of routing conflicts by causing a tenant to cause an exception to be thrown when a tenant tries to utilize an existing identifier. See Christopher, col. 27, 11. 3-18. It does not appear the to address a tenant potentially causing a conflict with a claimed "Java application."" (Remarks, page 10)

Examiner has carefully considered Applicant's arguments but respectfully disagrees. With respect to the notion of conflict prevention among isolated class loaders, Applicant's specification (PG PUB) discloses the following (emphasis added):
[0131] In general, tenants 606a-606n are specific functional modules that share core agent 604 with other tenants. In some embodiments, each tenant 606 may have its own, isolated class loader designed such that tenants 606a-606n do not conflict with one another.

[0132] In various embodiments, core agent 604 may leverage the javaagent architecture built into Java and be configured via an agentConfig.yml or similar file. More specifically, core agent 604 may be divided into three areas: 
[0135] Agent Loader--this is the loader for agent 604 and prevents conflicts with Java application 602. In addition, agent libraries are isolated from one another.

[0262] At step 1015, as detailed above, the core agent may launch a first and second tenant. As would be appreciated, the core agent may launch any number of tenants, in further embodiments. In one embodiment, each tenant may have its own class loader, so as to isolate the tenants from one another.

In so far as the above can be interpreted as teaching "loading, by the core agent, the first tenant and the second tenant such that the first tenant and the second tenant each have respective isolated class loaders that do not conflict with one another or the Java application;", Christopher can be relied upon to teach the same. For example, as noted below but reproduced here for convenience, Christopher teaches: loading, by the core agent, the first tenant and the second tenant - "Another mechanism that might be utilized to restrict the amount of memory utilized by a tenant 110 is to load each tenant 110 into main memory only when the tenant 110 is being utilized." (col. 24:50-53). Logic for loading each tenant is interpreted as the core agent; such that the first tenant and the second tenant each have respective isolated class loaders that do not conflict with one another - "The mechanisms disclosed herein provide functionality for isolating tenant threads that are executing in the same multi-tenant container process." (col. 6:60-63; Fig. 1).  "The mechanism shown in FIG. 4A and described in detail below is configured to ensure that tenants 110A and 110B executing in the same multi-tenant software container 108 do not communicate with one another directly through classes exposed by one another (i.e. one tenant 110A calling a particular method on a class exposed by another tenant 110B directly, or sharing a class in memory)." (col. 15:14-21). "The tenant classloaders 402 are responsible for loading classes on behalf of their associated tenants 110 that are not shared with other tenants (i.e. unshared classes)." (col. 15:38-40). "As shown in FIG. 4A, a security manager 412 might also be utilized in conjunction with the mechanism described above for enforcing dependency between the tenants 110 through the utilization of tenant classloaders 402 and a container classloader 404. The security manager 412 might also be configured to provide additional functionality in this regard. For example, and without limitation, the security manager 412 might be configured to prevent one tenant 110 from loading unshared classes 406 associated with another tenant 110." (col. 16:47-56). Thus, tenant classloader 402A is isolated from tenant classloader 402B as each classloader is responsible for loading a respective unshared class and is or the Java application; - "When a tenant 110 requests a class from a tenant classloader 402, the tenant classloader 402 determines if the requested class is a shared class 410 (Java application). For example, and without limitation, the tenant classloader 402 might examine a package, or bundle, that contains the requested class to determine if the class is a shared class 410. If the requested class is an unshared class 406, the tenant classloader 402 will load the requested class. If, however, the tenant classloader 402 determines that the requested class is a shared class 410, the tenant classloader 402 delegates the responsibility for loading the requested class to the container classloader 404." (col. 15:45-55; col. 7:7-11) Thus, the tenant classloaders would not conflict with the shared class (Java application) as responsibility for loading the shared class is delegated to the container classloader.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070180439 A1 - hereinafter "Sundararajan", in view of US 20130152064 A1 - hereinafter "Gagliardi", in view of US 8966464 B1 - hereinafter "Christopher", and in view of US 20170300708 A1 - hereinafter "Gopshtein".

With respect to claim 1, Sundararajan teaches,
A method, comprising: launching, by a device, a core agent for a Java application; - "In some embodiments JVMs 102A and 102B may be executed within the same physical computer host (device), while in other embodiments, JVM 102A and 102B may be executed at different computer hosts linked by a network." [0024]; Fig. 2. "FIG. 2 is a block diagram illustrating an embodiment where instrumentation agent 110 (core agent) may be executed within a first Java.TM. virtual machine (JVM) process 102A..." [0025]; Fig. 2. "In response to the request or requests, the instrumentation agent 110 (core agent) may be configured to verify the acceptability of the instrumentation code 145 and instrument the running application 105 (Java application)." [0022]; Fig. 2
instrumenting, via the core agent and by each tenant, the Java application to capture data regarding execution of the Java application; and - "In response to the request or requests, the instrumentation agent 110 (core agent) may be configured to verify the acceptability of the instrumentation code 145 and instrument the running application 105 (Java application)...Instrumentation agent 110 (core agent) may be configured to support multiple concurrent instrumentation sessions, e.g., to instrument one or more applications (or different portions of the same application) on behalf of a plurality of instrumentation clients 120 (tenant) concurrently." [0022]. "A user may prepare one or more instrumentation programs 125 in the instrumentation programming language to instrument an application 105, for example in response to a perceived detection of a performance problem within the application, or to diagnose and analyze unexpected application behavior, etc." [0023]
providing the captured data to a user interface. - "The instrumentation results may be transmitted back to the requesting user, e.g., by displaying the results at a command-line or GUI interface of instrumentation client 120." [0050]
 a core agent for a Java application comprising an agent loader.
However, in analogous art for instrumentation, Gagliardi teaches:
"At step 1120, the object 1018 of the agent (core agent) determines that it is necessary to invoke one or more methods of an application...At decision step 1122, the object of the agent creates an agent plug-in ClassLoader 1020 (agent loader). At step 1124, the agent plug-in ClassLoader defines a helper class 1022 (e.g., by creating its byte code)." [0104]; Figs. 10-11B
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sundararajan with Gagliardi's teachings because doing so would provide Sundararajan's system with the ability to allow agent software to access an application in an efficient manner, as suggested by Gagliardi [0005].
Sundararajan does not explicitly teach the following limitations which, in analogous art for instrumentation, are taught by Christopher.
For example, Christopher teaches:
an agent loader that is a parent for class loaders of respective tenants; - "In order to achieve better isolation between tenants 110, the bootstrap classloader 418 may be designated as the parent classloader for the tenant classloaders 402A and 402B." (col. 17:18-20; Fig. 4B)
loading, by the core agent, the first tenant and the second tenant - "Another mechanism that might be utilized to restrict the amount of memory utilized by a tenant 110 is to load each tenant 110 into main memory only when the tenant 110 is being utilized." (col. 24:50-53). Logic for loading each tenant is interpreted as the core agent; such that the first tenant and the second tenant each have respective isolated class loaders that do not conflict with one another - "The mechanisms disclosed herein provide functionality for isolating tenant threads The mechanism shown in FIG. 4A and described in detail below is configured to ensure that tenants 110A and 110B executing in the same multi-tenant software container 108 do not communicate with one another directly through classes exposed by one another (i.e. one tenant 110A calling a particular method on a class exposed by another tenant 110B directly, or sharing a class in memory)." (col. 15:14-21). "The tenant classloaders 402 are responsible for loading classes on behalf of their associated tenants 110 that are not shared with other tenants (i.e. unshared classes)." (col. 15:38-40). "As shown in FIG. 4A, a security manager 412 might also be utilized in conjunction with the mechanism described above for enforcing dependency between the tenants 110 through the utilization of tenant classloaders 402 and a container classloader 404. The security manager 412 might also be configured to provide additional functionality in this regard. For example, and without limitation, the security manager 412 might be configured to prevent one tenant 110 from loading unshared classes 406 associated with another tenant 110." (col. 16:47-56). Thus, tenant classloader 402A is isolated from tenant classloader 402B as each classloader is responsible for loading a respective unshared class and is prevented from loading unshared classes associated with other tenants (Fig. 4A); or the Java application; - "When a tenant 110 requests a class from a tenant classloader 402, the tenant classloader 402 determines if the requested class is a shared class 410 (Java application). For example, and without limitation, the tenant classloader 402 might examine a package, or bundle, that contains the requested class to determine if the class is a shared class 410. If the requested class is an unshared class 406, the tenant classloader 402 will load the requested class. If, however, the tenant classloader 402 determines that the requested class is a shared class 410, the tenant classloader 402 delegates the responsibility for loading the requested class to the container classloader 404." (col. 15:45-55; Java application) as responsibility for loading the shared class is delegated to the container classloader.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sundararajan and Gagliardi with Christopher's teachings because doing so would provide Sundararajan/Gagliardi's system with the ability to prevent resource starvation by one or more tenants, as suggested by Christopher (Abstract).
Sundararajan et al. do not explicitly teach creating, by the core agent, tenant modules for a first tenant and a second tenant of the tenants;
However, in analogous art for instrumentation, Gopshtein teaches:
"The tenant engine 104 can maintain a tenant database to store tenant profiles. For example, the tenant database can comprise registered tenant profiles (tenant modules) of each tenant of the system 100, such as a multi-tenant system, and users associated with each tenant." [0012]
"For another example, the processor resource 222 (core agent) can carry out a set of instructions to instrument an application with instrumentation code to cause the processor resource to generate measurements of the application, cause actions to perform on the application to cause the instrumentation code to generate the measurements, and store the measurements associated with the application in a database based on a bundle identifier (and/or public key) and the instrumentation code. For another example, the processor resource 222 (core agent) can carry out a set of instructions to download an application based on a criteria, extract a public key from the signature of the application, create a tenant profile for the public key, add the application to the tenant profile, inject program code into the application to collect data of the application in a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sundararajan and Gagliardi, Christopher with Gopshtein's teachings because doing so would provide Sundararajan/Gagliardi/Christopher's system with the ability to identify improvements for an application by monitoring performance statistics, as suggested by Gopshetin [0001].

With respect to claim 9, Sundararajan teaches,
launching the core agent as a Java agent. - "FIG. 2 is a block diagram illustrating an embodiment where instrumentation agent 110 (core agent) may be executed within a first Java.TM. virtual machine (JVM) process 102A..." [0025]; Fig. 2. "In response to the request or requests, the instrumentation agent 110 (core agent) may be configured to verify the acceptability of the instrumentation code 145 and instrument the running application 105 (Java application)." [0022]; Fig. 2

With respect to claim 11, Sundararajan teaches,
A tangible, non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by a processor on a device, cause the device to perform a method comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 20, Sundararajan teaches,
An apparatus, comprising: one or more network interfaces to communicate with a network; a processor coupled to the network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor, the process, when executed, configured to:
These limitations are rejected for the same reasons given for analogous claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan, Gagliardi, Christopher and Gopshtein, and in view of US 20150309789 A1 - hereinafter "Thorat".

With respect to claims 2 and 12, Sundararajan et al. do not explicitly teach,
wherein the first tenant is an application performance management (APM) tenant that instruments the Java application to collect performance data regarding the Java application.
However, in analogous art for instrumentation, Thorat teaches:
"In certain embodiments, the systems and methods presented in the present disclosure may enable one of ordinary skill in the art to implement a static instrumentation scheme on compiled Java binaries that may enable instrumentation of mobile applications deployed on ANDROID.TM. or other mobile operating systems." [0022]
"For example, application performance management server 60 may modify application library 24 so that instrumentation, or other post-development functionalities, are implemented on application library 24 before deployment." [0026]
.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan, Gagliardi, Christopher, Gopshtein and Thorat, and in view of US 20180189052 A1 - hereinafter "Al Hamami".

With respect to claims 3 and 13, Sundararajan et al. do not explicitly teach,
wherein the second tenant is a Runtime Application Self Protection (RASP) tenant that instruments the Java application to monitor the Java application for signs of malicious activity.
However, in analogous art for application security, Al Hamami teaches,
"The RASP technologies work mainly by instrumenting code via the runtime's instrumentation API ( Java, .NET). RASPs allow for the detection of certain types of attacks. RASPs require certain features and APIs in the actual runtime to allow for the required code insertion, which is typically binary." [0006]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sundararajan, Gagliardi, Christopher, Gopshtein and Thorat with Al Hamami's teachings because doing so would provide Sundararajan, Gagliardi, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan, Gagliardi, Christopher and Gopshtein, and in view of US 20140344792 A1 - hereinafter "Matov".

With respect to claim 4, Sundararajan et al. do not explicitly teach,
wherein the core agent is launched using a premain method.
However, in analogous art for instrumentation, Matov teaches:
"After the JVM.RTM. has initialized, the premain method of the agent will be called. In various embodiments, if more than one agent was specified at the command-line, the premain method of each agent will be called in the order the agents were specified on the command-line." [0019]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sundararajan, Gagliardi, Christopher and Gopshtein with Matov's teachings because doing so would provide Sundararajan, Gagliardi, Christopher and Gopshtein's system with the ability to facilitate modification of a codebase, as suggested by Matov [0003].

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan, Gagliardi, Christopher and Gopshtein, and in view of US 20150032884 A1 - hereinafter "Greifeneder".

With respect to claims 5 and 14, Sundararajan et al. do not explicitly teach,
using a handler to capture at least one of: ...return value of a method of the Java application.
However, in analogous art for instrumentation, Greifeneder teaches:
"Runtime injection may be performed using byte-code instrumentation techniques for byte-code executing parts of the monitored application like Java.TM., .NET or PHP processes as described in U.S. Pat. No. 8,234,631 by Bernd Greifeneder et al. which is incorporated herein by reference in its entirety." [0042]
"A transaction event record 201 which may be used to represent transaction events, like the start of the execution of a monitored transaction within a specific thread on a specific process on a specific host or the start or end of a monitored method execution within a specific thread is shown in FIG. 2a. Transaction event records 201 may be created by the transaction and process agent 107 on the occurrence of one of the aforementioned events and may then be transferred to an external monitoring node 119 (handler) to process the received transaction event records and incrementally create end-to-end transaction tracing data...Additionally, a transaction event record 201 may contain transaction measurement data 206, containing e.g. CPU time used by the monitored method execution, method execution context parameters, like captured values of method call parameters or a captured method return value." [0048]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sundararajan, Gagliardi, Christopher and Gopshtein with Greifeneder's teachings because doing so would provide Sundararajan, Gagliardi, Christopher .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan, Gagliardi, Christopher and Gopshtein, and in view of US 20050092825 A1 - hereinafter "Cox JR.".

With respect to claims 6 and 17, Sundararajan et al. do not explicitly teach,
instrumenting an anonymous class of the Java application.
However, in analogous art for software development, Cox JR. teaches,
"The JMX specification defines a three-layer model architecture consisting of an instrumentation layer, agent layer, and manager layer. The instrumentation layer allows any Java object to be manageable as long as the object has implemented the necessary interfaces as defined by the JMX specification. The object exposed is referred to as a managed bean (MBean)." [0152]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sundararajan, Gagliardi, Christopher and Gopshtein with Cox JR.'s teachings because doing so would provide Sundararajan, Gagliardi, Christopher and Gopshtein's system with the ability to manage any Java object, as suggested by Cox JR. [0152].

Claims 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan, Gagliardi, Christopher and Gopshtein, and in view of US 9442818 B1 - hereinafter "Doe".

With respect to claims 10, 18 and 19, Sundararajan et al. do not explicitly teach,
wherein each tenant comprises a configuration file that defines a handler to instrument the Java application.
However, in analogous art for instrumentation, Doe teaches:
"If the target program 110 is written in JAVA, for example, the instrumentor 124 can embed the event generators 112 in JAVA bytecode of the target program 110." (col. 4:4-7)
"When a change to data collected by the data collector 116 is desired by the user, the configuration module 122 (configuration file) can receive a data-collection change from the user system 130 (tenant)." (col. 5:29-31; Fig. 1)
"FIG. 4 illustrates an example of a process for dynamically changing, during execution of a target program (application), which event handler is linked to an instrumentation." (col. 6:40-42)
"At block 402, the configuration module 122 (configuration file) receives a data-collection change. In a typical embodiment, the data-collection change represents a dynamic modification to an event handler of the event handlers 114 to which a particular instrumentation identifier is linked. In general, the data-collection change specifies the particular instrumentation identifier and a different event handler of the event handlers 114." (col. 6:55-62; Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sundararajan, Gagliardi, Christopher and Gopshtein with Doe's teachings because doing so would provide Sundararajan, Gagliardi, Christopher and Gopshtein's system with the ability to enable dynamic modifications to data collection without reinstrumentation, as suggested by Doe (col. 1:15-16; 4:50-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192